Citation Nr: 1513107	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned; a transcript of the hearing is of record.  Although the Veteran initially requested a formal RO hearing before a Decision Review Officer (DRO), he waived this request in lieu of an informal conference that was held in February 2009.  

The Board remanded this matter for development in May 2012 and August 2014; it now returns to the Board for further consideration and is ready for a decision.  The claims file is now entirely contained in VA's electronic processing systems.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during service and continued since then.

2.  Any hearing loss that the Veteran experienced during combat service did not develop into a permanent or chronic disability at that time; there was no diagnosis or manifestations to a compensable degree within one year after service discharge or continuity of hearing loss symptomatology after service; and the current hearing loss disability has not been linked to an in-service injury, disease, or incident. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307(a)(3), 3.309(a) (2014).

2.   The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307(a)(3), 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Prior to the initial adjudication of the claim, the Veteran was provided full notice in September 2006 as to the requirements and procedures to substantiate his claims.  

Further, at the August 2011 hearing, the Veteran and his representative presented testimony, evidence, and argument, which focused on the elements necessary to substantiate his claims.  The Acting Veterans Law Judge asked questions to obtain pertinent evidence, including the nature and timing of the Veteran's symptoms and in-service events.  The Veteran and his representative also demonstrated actual knowledge of the required elements for service connection, presenting evidence and arguments to show that his conditions had begun during and were related to service.  

The Veteran's service treatment and personnel records, identified private medical records that the he submitted or provided sufficient authorization for VA to obtain, and VA treatment records have been obtained and considered.  As directed in prior remands, the Veteran was afforded VA examinations regarding his claims, and relevant opinions were provided by the examiner after a review of the claims folder.  

The claim for tinnitus is being fully granted herein; therefore, any errors in the opinions obtained are not prejudicial.  With regard to hearing loss, the Board ordered the examiner to comment on whether or not acoustic trauma sustained during the Veteran's active service may have eventually resulted in hearing loss even if such disability manifested after discharge from service, as well as to comment on the Veteran's reports of ongoing symptoms of hearing loss since service.  In an October 2014 VA examination, the examiner gave a negative opinion regarding any relationship between hearing loss that manifested after service and the acknowledged in-service noise exposure, and provided reasons based on medical literature and the available evidence for the negative opinion.  

The examiner did not specifically address the evidence from the Veteran (or others) asserting that he has had hearing loss continuously since service.  As discussed below, the evidence is sufficient to show that the Veteran served in combat with the enemy and, therefore, his lay statements may be sufficient to establish both an in-service injury (noise exposure) and incurrence of hearing loss during service.  See Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012) (discussing the combat presumption under 38 U.S.C.A. § 1154(b)).  Nevertheless, as also discussed below, there is clear and convincing evidence to the contrary of the Veteran's assertions of permanent or chronic hearing loss that began during service, as opposed to any difficulties with hearing or understanding caused by the symptoms of his tinnitus.  Therefore, the combat presumption is rebutted in this regard.  See id.; 38 U.S.C.A. § 1154(b).  Similarly, the most probative evidence does not show continuous hearing loss symptoms, as opposed to tinnitus symptoms, since service discharge, and the Veteran and others are not credible to the extent they make such assertions.  The 2014 VA examiner's reasoning is consistent with the Board's credibility findings; therefore, the examiner's failure to specifically address the assertions of continuous symptoms since service, as opposed to a relationship between any hearing loss that manifested after service and the in-service hazardous noise exposure, is not prejudicial.  Another VA examination or opinion is unnecessary.  

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating the claims, and the prior remand directives were substantially satisfied.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board will proceed with the appeal.


II. Claim Analysis

The Veteran contends that his current tinnitus and bilateral hearing loss are due to hazardous noise exposure, including large explosions and weapons fire, through his training as an artillery mechanic and duties during combat service in Vietnam.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after discharge, when all of the evidence establishes that the current disability was incurred or aggravated in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)&(d).  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA considers sensorineural hearing loss and tinnitus to be organic diseases of the nervous system; therefore, they will be service connected on a presumptive basis as a chronic disability if they manifested to a compensable degree within one year after active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Additionally, a nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Pure tone thresholds of 20 decibels or below reflect hearing within normal limits.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  These disability criteria for hearing loss need not be met during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran is competent to diagnose tinnitus, as this is readily observable by laypersons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report his observable symptoms and history, including perceived difficulty hearing and ringing in the ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Similarly, the other lay witnesses in this case, namely, the Veteran's wife and mother, are competent to testify as to what they observed with regard to his claimed disabilities.  Id.  The lay witnesses case are not competent, however, to diagnose a hearing loss disability, as opposed to difficulties hearing or understanding conversation due to other causes, because such a diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R. § 3.385.

A current disability of tinnitus has been identified and diagnosed by the Veteran, as well as confirmed by the 2007 VA examiner based on the Veteran's reports of persistently recurrent symptoms.  The evidence also establishes a current bilateral hearing loss disability based on pure tone thresholds of 40 decibels or above at multiple levels bilaterally in an August 2006 VA audiology consult, as well as subsequent VA examinations.  Id.  The Veteran was diagnosed with bilateral sensorineural hearing loss and has been provided hearing aids by VA.  

With regard to the remaining elements of service connection, the Veteran has reported hearing loss and tinnitus as a result of hazardous noise exposure during training and combat service as an artillery or automatic weapons mechanic.  

Section 1154(b) provides that, if a veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

The section 1154(b) combat presumption has been interpreted to apply not only to a veteran's reports of exposure to acoustic trauma during combat service, but also to reports of permanent hearing loss beginning during such service.  See Reeves v Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  The Federal Circuit noted three elements of service connection, citing to Shedden, 381 F.3d at 1166-67, and stated:

Simply because the [B]oard accepted the fact that [the claimant] suffered acoustic trauma in service does not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  If [the claimant] had been able to use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would have been far easier for him to establish that there was a nexus between his military service and the severe bilateral sensorineural hearing loss with which he was afflicted after leaving the military.  Instead of attempting to establish that the acoustic trauma he suffered while in the military led to hearing loss following his service, [the claimant] would only have had to show that the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty.

Id. at 999-1000.  The Federal Circuit further noted that section 1154 provides for resolution of reasonable doubt in the combat veteran's favor.  Id. at 1000.  

In this case, although the Veteran did not receive medals or decorations to establish that he engaged in combat with the enemy, his service personnel records confirm that he served as an automatic weapons mechanic in an artillery unit in Vietnam.  He has described being sent into areas with active combat on multiple occasions to repair weapons, as well as an incident in April 1967 involving a rocket attack in which three of his fellow service members died, and another incident in which shrapnel exploded next to him.  See, e.g., November 2006 and August 2011 letters.  The RO made a formal finding in February 2007 that such incidents were unverifiable and that there was insufficient evidence to request further research, although it acknowledged that two of the names identified as casualties by the Veteran did appear in military records.  For the purposes of his current claims, the Board resolves doubt in the Veteran's favor and finds that his military occupational specialty and related duties were consistent with his reports as to combat service, and the evidence shows that he engaged in combat with the enemy.  Accordingly, the combat presumption of 38 U.S.C.A. § 1154(b) applies to this appeal.  

As noted by the Federal Circuit, the element of in-service injury is a separate question from the element of incurrence or aggravation of a permanent or chronic condition in service, both of which may be established under the combat presumption, subject to rebuttal.  There is also a separate third element of a nexus or link between the current disability and the in-service injury and any in-service disability.  See Reeves, 682 F.3d at 999-1000; see also Shedden, 381 F.3d at 1167.  

Here, the Veteran's competent reports of in-service hazardous noise exposure are credible and consistent with his military occupational specialty and with the circumstances, conditions, and hardships of his combat service; and there is no clear and convincing evidence to the contrary.  As such, the lay evidence is sufficient to establish his reported in-service injury of noise exposure.  38 U.S.C.A. § 1154(b).  

With regard to the second Shedden element of whether the Veteran incurred a permanent or chronic disability of tinnitus or hearing loss that manifested during combat or other active military service, there is conflicting evidence.  Further, the Veteran has made statements that appear to treat his symptoms of tinnitus and hearing loss as one in the same, although they are actually two distinct conditions.  

The Veteran's service treatment records include his May 1965 pre-induction examination and September 1967 separation examination.  At service entrance in May 1965, clinical evaluation showed pure tone thresholds of 0 decibels at all levels bilaterally, except at the 6000 Hertz level (which were 5 decibels on the right side and 15 decibels on the left side).  At his September 1967 separation examination, the Veteran's pure tone thresholds were measured as -10 decibels at all recorded levels bilaterally.  Because these results were prior to October 1967, they are presumed to have been in ASA units and must be converted to ISO units to compare to more recent test results.  Nevertheless, even after such conversion, the Veteran's pure tone thresholds were lower at all measured levels upon his separation from service in 1967 than at his entrance in May 1965, and the 1967 results were lower than 20 decibels at all levels, or within normal limits.  Additionally, during both examinations in 1965 and 1967, the Veteran completed a Report of Medical History in which he denied noticing any "hearing loss."  The Veteran has denied any treatment for hearing loss or tinnitus in service, and there are no such records.

In his September 2006 claim, the Veteran identified a date of onset of disability for his hearing loss and tinnitus as 1965.  He indicated that he was told upon separation from service (in 1967) that he had "hearing loss" but that it "would go away."  

Similarly, in his March 2009 substantive appeal (VA Form 9), the Veteran indicated that he was told he had a "hearing problem" upon service discharge and he did not know why that was not reflected in his service records.  He stated that he was "even told that the hearing problem would go away," but that "the hearing [problem] ha[d] not gone away and that developed into tinnitus."  He again indicated that he was told he had "hearing loss" in service, but that there was no record was found of this.

In a November 2006 letter, the Veteran described longstanding difficulties understanding or hearing people talking, especially if they were not facing him.  He asserted that there was a direct correlation between his hearing loss and his frequent exposure to loud explosions, shrapnel blasts, and gunfire while serving in Vietnam.  

In an April 2008 letter, as well as subsequently, the Veteran asserted that he had a "loss of hearing" in service when he was next to an explosion of shrapnel and that this left him nearly deaf.  He also described an incident where a rocket hit a turret on a vehicle he was in, and stated that the explosion in the turret probably caused a lot of his "hearing problem."  See also October 2011 and February 2012 letters.

Similarly, in an August 2011 letter, the Veteran asserted that "severe hearing loss occurred" because of continual rocket blasts, mortars blowing up, and bombing during an attack on a convoy in April 1967 in which several of his friends died.

During the August 2011 hearing, the Veteran testified that he had been having ringing in the ears since about two months into his tour of service after firing weapons.  He stated that this never went away and he still had it today.  The undersigned Acting Veterans Law Judge summarized that the Veteran asserted that his hearing problems and ringing in the ears began in service and continued since that time, but that he had not sought treatment for such symptoms prior to his VA treatment.  When asked whether any doctor had ever suggested that his hearing loss was due to noise exposure in service, the Veteran responded that at his final physical in service, someone mentioned that he would "probably have some ringing in [his] ears, but it [would] go away with time," but that his "hearing" symptoms never did go away.  The Veteran also testified that no more recent doctors had commented on what would have caused his hearing loss.

The Veteran's mother indicated in an August 2011 letter that he was involved in many episodes of bombing in Vietnam, and that when he came home, she noticed his hearing was drastically affected.  She stated that she would have to touch the Veteran to get his attention, and hearing loss had affected him throughout his life.

During the August 2011 hearing, the Veteran's wife testified that they had been married for over 30 years, but been together for 36 years, or since 5-6 years after the Veteran's service discharge.  She indicated that she had noticed the Veteran having hearing problems continuously since their first couple years of marriage.

The Veteran and his wife indicated during the August 2011 hearing that he worked in various jobs after service, including at a grocery store, as a plumber, and as an electrician.  They indicated that the Veteran had never experienced anything as loud as the noises in service, and that his duties as a plumber shortly after service involved noise from torches and cutters when cutting pipe.  He was then a supervisor or manager after several years passed, so he was mostly in meetings.

The Veteran's post-service treatment records include private records in October and November 2003, which reflect reports of "some loss of hearing" and "mild ringing in his ears bilaterally" upon review of symptoms relating to cancer treatment.

Thereafter, an October 2005 VA treatment history and physical noted that the Veteran was new to the VA system, and that his main complaint was chronic bilateral hearing loss since serving in the Vietnam War.  He reported working in heavy weapons in the Army.  In a subsequent mental health intake and assessment, also in October 2005, the Veteran was noted to have abnormal hearing, and he reported combat service and regular leisure activities including hunting, yard work, and boating.  His reported only one job in the past 40 years, as a facilities manager.  

In an August 2006 VA audiology consult treatment record, the Veteran reported gradual deterioration of his hearing sensitivity since his time in the military.  He also reported constant tinnitus in both ears, described as a high-pitched ringing sensation.  He reported military noise exposure for two years in artillery and non-military noise exposure including hunting.  The Veteran made similar reports regarding his hearing loss and tinnitus at the February 2007 VA examination. 

During a July 2012 VA examination, the Veteran reported military noise exposure consistent with the above summary, and post-service occupational noise exposure in maintenance, repairing motors, plumbing, and machine rooms, as well as recreational shooting 1-2 times per year.  There was no indication of whether he Veteran used hearing protection with any of these episodes of post-service noise exposure.  He also reported that his tinnitus "may" have begun while in service.  

Although the 2007 and 2012 VA examination reports are inadequate with regard to the etiology opinions, the Veteran's reports as to the nature and timing of his symptoms and noise exposure during and after service remain probative.

During the October 2014 VA examination, the Veteran reported military noise exposure and post-service occupational noise exposure as a ranch hand for 6-7 years, then working in hospital maintenance for 30+ years.  He denied any recreational noise exposure during this examination, despite previously reporting hunting or shooting, boating, and other activities as summarized above.

After thorough review of all pertinent lay and medical evidence in the claims file, including but not limited to the above, the Board finds that the Veteran has made relatively consistent reports regarding his tinnitus.  In short, the evidence indicates that he first noticed tinnitus or ringing in the ears during service after exposure to weapons fire and other hazardous noises during military training or combat in Vietnam, and that such symptoms continued after that time to the present day.  He has also indicated repeatedly that he was told he had ringing in the ears or "hearing problems" at service discharge that would "go away," but that these symptoms did not go away and, instead, developed into ongoing tinnitus.  Although three VA examiners opined that the Veteran's current tinnitus was not likely related to noise exposure during service, they did not consider these competent and credible reports of continuous symptomatology.  Therefore, resolving doubt in the Veteran's favor, all elements of service connection for tinnitus have been established.  

In contrast, the Veteran's service records are directly contradictory to the lay statements by the Veteran, his wife, and his mother during this appeal that he had hearing loss that began during combat service and continued since that time.  Although the Veteran may have experienced a temporary sensation of hearing loss during combat service, which may not have been recorded due to combat conditions, there is clear and convincing evidence that he did not acquire permanent or chronic hearing loss in either ear as a result of injury during such service.  

In Reeves, the Federal Circuit noted that there were several pieces of evidence indicating a nexus between the claimant's post-service hearing loss disability and his in-service injury to hearing, and directed the Board to consider such evidence along with the section 1154(b) combat presumption provisions.  682 F.3d at 1000.  In particular, there were (1) statements from both the claimant and his wife asserting that he had noticeable hearing impairment soon after he left the military; (2) statements from the claimant's fellow service members indicating that he was exposed to hazardous noise during combat service and that his hearing "could 'easily [have been] damaged'" from such exposure; and (3) a statement from the claimant's physician indicating that he had diagnosed the claimant with bilateral sensorineural hearing loss in 1962 (which was nearly 20 years after the claimant's service discharge) and attributing this hearing impairment to noise exposure.   Id.

In this case, the Veteran and his mother have indicated during the course of the appeal that he had noticeable hearing loss symptoms during service and upon his return from Vietnam, and the Veteran's wife indicated that she noticed him having hearing difficulties approximately 5-6 years after service discharge.  The Veteran has also made competent reports that his service examiner told him that he had hearing loss at the time of discharge that would likely go away.  Nevertheless, these statements are directly contradictory to the Veteran's reports for his service discharge examination in 1967 in which he specifically denied "hearing loss", and objective testing at that time showed no hearing loss.  These service records are more probative as to the nature and timing of the Veteran's symptoms because they were contemporaneous to the time of the Veteran's service discharge and the alleged onset of symptoms.  The statements by the Veteran (from 2005 forward) and other witnesses (in 2011) as to noticing hearing loss during or shortly after service and continuously since that time were made more than 30 years after his statements for his service evaluations.  As noted above, it appears that the Veteran and other lay witnesses may be confusing the effects of his tinnitus or ringing in the ears with actual hearing loss, which is a separate condition.  Further, the memory of the Veteran and other lay witnesses may have been affected by the passage of time; they are not reliable historians and are not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Accordingly, the Veteran and other lay witnesses are not credible in this regard.  

To be clear, the lay statements by the Veteran and others are not being rejected due solely to a lack of corroborating medical records during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id.  Rather, as discussed above, there is not merely a lack of evidence of hearing loss in service but, rather, specific evidence that directly contradicts the more recent statements as to the nature and timing of the Veteran's hearing loss symptoms.  As such, there is clear and convincing evidence contrary to the lay evidence regarding incurrence of permanent or chronic hearing loss during his combat service, and the combat presumption is rebutted in this regard.  See 38 U.S.C.A. § 1154(b); Reeves, 682 F.3d at 998-1000.  

Further, the most probative evidence shows that the Veteran's hearing loss did not manifest to a compensable degree within one year after his service discharge, or by October 1968.  Again, the Veteran denied subjective hearing loss and clinical evaluation showed no objective hearing loss at the September 1967 separation examination.  The Veteran also had no treatment for hearing loss for more than 30 years after service, and the next audiology test results were in 2006.  To the extent that he may have experienced symptoms that interfered with his understanding or ability to hear people, the evidence reflects that these symptoms were due to his tinnitus, for which service connection is being granted herein.  However, the evidence does not establish a chronic hearing loss disability since service, or continuity of symptomatology for hearing loss (as separate from tinnitus).  As such, service connection is not warranted on a presumptive basis as a chronic disability. See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.

Although a hearing loss disability was not present at separation from service, the Veteran may still establish service connection if the evidence demonstrates that he has a current hearing loss disability for VA purposes, and that it was incurred or aggravated by service.  See Shedden, 381 F.3d at 1167; Ledford, 3 Vet. App. at 89.  

Nevertheless, there is no indication in this case, other than lay reports by the Veteran and others, which are not competent or credible for the reasons discussed above, that his current hearing loss disability began in or was incurred as a result of service.  Again, the lay witnesses are not competent to express an opinion regarding the etiology of the Veteran's hearing loss due to the complexity of the involved neurological system and his complex medical and noise exposure history.  This is especially true in light of the Board's findings herein that the Veteran and lay witnesses are not credible with regard to him having chronic or persistent hearing loss symptoms continuously since combat service.  Similarly, the Veteran is not competent to state whether any hearing changes that he may have noticed during combat service were permanent, as opposed to temporary, because hearing loss must be diagnosed based on objective testing.  Jandreau, 492 F.3d at 1377.  

In contrast to Reeves, there are no statements from fellow service members as to any possible effect on the Veteran's hearing from in-service noise exposure, although his hazardous noise exposure has been otherwise established.  More importantly, in contrast to Reeves, there is no statement by a medical professional, either during the appeal period or previously, that the Veteran's hearing loss after service was related to his noise exposure during combat service.  Instead, the Veteran has indicated that the examiner upon discharge from service told him that his ringing in the ears or hearing problems would go away, which appears to have been related his tinnitus, but that no recent provider had told him a possible cause for his hearing loss.  As noted above, to the extent that the Veteran asserts that a medical examiner told him at service discharge in 1967 that he had hearing loss due to noise exposure, this is not consistent with the more probative service records showing no hearing loss and is not credible.  Moreover, the Veteran first sought treatment for hearing loss more than 30 years after service, which was also after a complex medical history including cancer treatment, as well as several types of post-service noise exposure from various occupations and recreational activities.  

The October 2014 VA examiner acknowledged the Veteran's hazardous noise exposure in service, and opined that his current hearing loss disability was less likely than not caused by or a result of such noise exposure.  The examiner reasoned that testing conducted at service enlistment and at discharge showed that the Veteran did not have a significant threshold shift beyond normal variability or normal progression or an aggravation of hearing sensitivity while in service.  The examiner stated that the ASA/ISO/ANSI Zero Reference Thresholds were taken into consideration when considering these service audiological assessments.  

Together with this evidence, the examiner also cited to pertinent medical literature regarding unlikely delayed onset of hearing loss, and noted that there are multiple other possible causes for hearing loss, including ototoxic medications, presbycusis (age-related hearing loss), physical head injury or TBI, among others.  In particular, the examiner cited to a study by the "Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present."  This study found that, with regard to "whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after cessation of that noise exposure," based on anatomical and physiological data available on the recovery process following noise exposure, "it is unlikely that such delayed effects occur."  

The VA examiner further cited to an article from the Journal of Occupational and Environmental Medicine regarding "Occupational Noise-Induced Hearing Loss," which also included a finding that there was "insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued," but that, based on available evidence and evaluation of the normal recovery process, "it is unlikely that such delayed effects occur."  Another finding of this article was that "previously noise-exposed ears are not more sensitive to future noise exposure." 

The October 2014 VA examiner's opinion is highly probative because it is based on a review of all available evidence and application of medical expertise and pertinent medical literature.  Further, the examiner's notations and reasoning are consistent with the Board's independent review of the claims file and with the credibility findings herein regarding the timing of the Veteran's hearing loss, i.e., that he first had symptoms and objective hearing loss more than one year after service.  

In light of the above, reasonable doubt is resolved in the Veteran's favor with regard to a relationship between his current tinnitus and service, and service connection is warranted for that disability.  In contrast, there is clear and convincing evidence against service incurrence of permanent or chronic hearing loss during combat service, and the preponderance of the evidence is otherwise against service connection for the current hearing loss disability on a direct or presumptive basis.  Therefore, the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 U.S.C.A. §§ 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


